(May 31, 1907.)
ON PETITION FOR REHEARING.
PER CURIAM.
Respondent insists that the judgment of the lower court should have been affirmed in this ease for the reason that the counterclaim set up by appellant fails to state facts sufficient to constitute a defense, offset or counterclaim to plaintiff’s cause of action. Counsel insists that the defendant only pleaded legal conclusions and not facts sufficient to constitute a cause of action or defense? The defendant alleged that on the seventh day of August, 1903,
A. B. Campbell was indebted to him in the sum of $1,500, and thereupon recites the cause of indebtedness, namely, legal services rendered between specified dates in a certain action in the district court in and for Shoshone county, wherein A. B. Campbell was a party litigant. He then alleges that no part of that sum has ever been paid, and that Campbell is still indebted to defendant in the sum of $1,500, together with interest thereon from August-7, 1903.
The test of the sufficiency of the pleading in the case at bar is not whether it would have withstood a demurrer filed on the part of Campbell after his appearance, but is: would it have sustained a default judgment against Campbell? “We think there is no doubt but that the pleading is sufficient to support a default judgment against Campbell had an *297order been duly and regularly made and served, bringing him into the case. After his appearance, he may demur to the cross-complaint and counterclaim or waive his right to demur. In the event he demurs," the trial court will be called upon to determine the sufficiency of this pleading in the light of whatever objection may be urged against it by the demurrer. No possible objection, however, that Campbell might urge against the sufficiency of the complaint can be anticipated at this time by the plaintiff, who is objecting to having Campbell brought in.
Complaint has also been made in the petition for rehearing that our decision in this case rests on technical grounds. The decision is scarcely open to that contention. The interests of justice between the parties demand that the defendant be given an opportunity to litigate the issue he presents and submit his evidence thereon. We express no opinion whatever on the outcome of the issue between the parties upon the proofs. The defendant Kerns has never yet had an opportunity to present his evidence in support of the contention that Campbell is indebted to him, and that the mortgage indebtedness sued on belongs to the community property of A. B. Campbell and the plaintiff. If defendant should eventually be unsuccessful in establishing the facts necessary to entitle him to recover, he will be the loser, and have to pay the expenses and bear the burden of the litigation. If, on the other hand, he is correct in his contention, then he should not be subjected to such burden, nor should he be deprived of the opportunity of presenting his proofs.
We have examined the cases of Swanholm v. Reeser, 3 Idaho, 476, 31 Pac. 804, and White v. Johnson, 10 Idaho, 438, 79 Pac. 455, cited by petitioner and do not think the principles there announced apply to the facts of the case at bar. No sufficient reasons appear why a rehearing should be granted and the petition is therefore denied.